MEMORANDUM **
Kulvinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision affirming an immigration judge’s determination that he was undeserving of a favorable exercise of discretion on his applications for waivers of inadmissibility under 8 U.S.C. § 1182(h) and (i). He contends that the Board and the immigration judge denied him due process by relying on his confidential amnesty application, that a remand is required because the immigration judge did not rule on both of his waiver applications, and that the immigration judge’s formulation and application of the hardship standard was fundamentally flawed. These claims are procedural in nature and are not constitutional challenges outside the competence of the Board to decide. Because Singh failed to exhaust these claims before the Board, we dismiss the petition for review for lack of jurisdiction. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.